Citation Nr: 1635533	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-20 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a left knee disability

5.  Entitlement to a higher evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial evaluation in excess of 60 percent for residuals of prostate cancer.

7.  Entitlement to an initial compensable evaluation for erectile dysfunction.  



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The issue of service connection for tinnitus was considered in a rating action and in a notice of disagreement.  It was not listed in the pertinent statement of the case, but there was discussion of the issue therein.  Subsequently a substantive appeal noted specifically the four service connected issues on the title page of this decision and requested consideration of all matters listed on the statement of the case.  The issue of service connection for tinnitus has not been certified to the Board, addressed by the Veteran's attorney and is accordingly referred to the RO for appropriate action.

The issues of entitlement to service connection for hypertension, as well as entitlement to higher evaluations for PTSD, residuals of prostate cancer, and erectile dysfunction, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current disability associated with a TBI.

2.  The probative, competent evidence does not demonstrate that the Veteran has a bilateral hearing loss disability for VA purposes.  

3.  The preponderance of the evidence fails to establish that the Veteran has a chronic left knee disability due to his active duty service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in March 2010 and April 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
  
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA treatment records, private treatment records, and provided the Veteran with a VA audiological examination in August 2010.  

The August 2010 VA examination report included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to determine the nature of the claimed disability.  Therefore, the Board concludes that the August 2010 VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board acknowledges that no VA examinations were provided and no VA opinions have been obtained with respect to the Veteran's claims of service connection for a TBI and a left knee disability.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2015); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, as discussed below, the Veteran's service treatment records are negative for any evidence of a TBI or left knee disability.  Moreover, the record contains no probative evidence of a left knee disability until a 1984 motor vehicle accident approximately 12 years following service, and no evidence of a TBI or related symptomatology.  For these reasons, the Board has determined that VA is not obliged to provide an examination or obtain a medical opinion in response to the Veteran's TBI and left knee disability claims.

As the Veteran has not identified any additional evidence pertinent to the claims decided herein, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred in service where demonstrated to a compensable degree within one year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

TBI

The Veteran asserts that he has residuals of a traumatic brain injury (TBI).  However, the Veteran has not related any specific symptoms to a TBI.  Rather, when discussing his alleged TBI, the Veteran has indicated that he injured his ankle and was placed in a cast after jumping out of a Lockheed C-141 Starlifter in jump school while training at Fort Benning, Georgia, in 1970.  The Board notes that this ankle injury has been noted in the Veteran's service treatment records, and that he has been separately service connected for residuals of a right ankle fracture.  Significantly, however, no injury to the brain or head was documented in service.  To the contrary, the Veteran's January 1972 Report of Medical Examination at separation indicated that his head and neurological systems were within normal limits.  

The Board acknowledges that, during the course of this appeal, the Veteran suffered a cerebrovascular accident (CVA) in March 2015, with magnetic resonance imaging (MRI) suggesting a right lacunar infarct.  However, as this injury did not occur until March 2015, over five years after the Veteran initially filed for a TBI, the Board finds that it was not the disability for which the Veteran sought compensation when he filed his initial claim for service connection for a TBI in December 2009.  Moreover, the Board emphasizes that a CVA is not a TBI; rather, a CVA is a non-traumatic brain injury which does not involve external mechanical force.  Nevertheless, the Board observes that there has been no evidence of record relating the Veteran's recent CVA to his period of active duty service or to a service-connected disability.  Moreover, there is no objective evidence of a TDI in service, or any residuals of a claimed TBI at any time after service.

As there is no competent evidence of a current TBI due to an injury, disease, or event in service, there can be no disability to service connect.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There also is no evidence of a TBI at any point during the claims period or shortly prior to the claim being filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Based on the lack of evidence of a current TBI, the Board finds that a preponderance of the evidence is against the finding of service connection for a TBI.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Bilateral Hearing Loss

Similarly, the Veteran seeks entitlement to service connection for bilateral hearing loss.  For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss as the result of acoustic trauma during active duty.  

The Veteran was provided with VA audiological examinations in August 2010, at which time he complained of bilateral hearing loss, worse in the right ear than the left ear.  Subjectively, the Veteran reported numerous incidences of unspecified head trauma as well as occupational noise exposure (working at an airport around aircraft noise) and recreational noise exposure (playing trumpet).

Upon objective audiometric evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 10
10
20
25
LEFT
25
 15
20
20
25

The Veteran's speech recognition ability was 96 percent in his right ear and 100 percent in his left ear.  The VA examiner indicated that these test results reflected normal hearing at the relevant frequencies in both ears for disability purposes; although clinically there was mild hearing loss noted at 8000 hertz in the left ear and moderately-severe hearing loss noted at 6000 hertz and 8000 hertz in the right ear.  The examiner emphasized that the Veteran's hearing acuity was normal for adjudication purposes, but that his clinical hearing loss was at least as likely as not caused by or due to repeated unprotected noise exposure and/or acoustic trauma during his military service.

A review of the available VA treatment records reveals hearing loss is not among the Veteran's diagnoses, and the Veteran has not alleged that his hearing acuity worsened since the August 2010 VA audiological examination.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran has had a hearing loss disability for VA purposes during the pendency of the appeal.  No audiological examination of record demonstrates a diagnosis of hearing loss disability for VA purposes; or an auditory threshold in any of the relevant frequencies of 40 decibels or greater; or auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater.  Auditory thresholds, at worst, were 25 decibels in the right ear and 25 decibels in the left ear.  The Veteran's Maryland CNC test reflected scores of at least 96 percent.  These results do not reflect that the Veteran has a bilateral hearing loss disability as established by 38 C.F.R. § 3.385.  The Veteran has not challenged the accuracy of any of the audiometric results and has not submitted any additional evidence in support of his claim that his reported hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  

While the Veteran is competent to report what comes to him through his senses, including diminished hearing capacity, he is not competent to assess that he has a hearing loss disability for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Such determination may only be made by audiometric testing, and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a present hearing loss disability and, in the absence of proof of a present disability, there is no disability to service connect.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Veteran's claim for entitlement to service connection for bilateral hearing loss is denied.

Left Knee Disability

Finally, the Veteran seeks entitlement to service connection for a left knee disability.  Specifically, the Veteran has asserted that he injured his left knee in 1971 during his period of service in Vietnam.  

However, a review of the Veteran's service treatment records does not reveal any treatment for or complaints of left knee pain.  Significantly, his January 1972 Report of Medical Examination at separation indicated that the Veteran's bilateral lower extremities were within normal limits.

With respect to presumptive service connection, the evidence does not establish that any arthritis of the left knee was present to a compensable degree within one year of service discharge.  Therefore, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Rather, a review of the post-service evidence reveals that the Veteran was involved in a motor vehicle accident in 1984 in which he sustained a fracture of the left patella.  He subsequently underwent post excision of the left patella secondary to the fracture.  

The only evidence that purports to link the Veteran's current left knee disability to his military service consists of the statements of the Veteran.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves determining the etiology of the Veteran's knee disability based on knowledge of orthopedic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, knee pain), he is not able to provide an opinion as to the etiology of this symptom.  Providing such an opinion requires medical expertise in the causes of orthopedic conditions.  The Veteran and his representative have no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2015).

Consideration has also been given to the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  Although arthritis is one of the listed chronic diseases, the Veteran has not consistently reported left knee pain since service.  Notably, despite multiple post-service orthopedic treatment records relating to the Veteran's service-connected right ankle disability, the first post-service documentation of complaints of a left knee disability occurred following the Veteran's 1984 motor vehicle accident, approximately 12 years after his separation from service.  Likewise on examination in June 1993 there was a history of right ankle pathology related to service, and a left knee disorder related to the MVA.  At that time, there was no history of in-service injury of the left knee.

The claim of entitlement to service connection for a left knee disability must, therefore, be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for residuals of a TBI is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a left knee disability is denied.



REMAND

The Veteran also seeks entitlement to service connection for hypertension as well as higher evaluations for his service-connected PTSD, residuals of prostate cancer, and erectile dysfunction.  

With respect to all claims, the record reflects that the Veteran receives ongoing private treatment at the Montefiore Mount Vernon Hospital in Mount Vernon, New York.  However, the most recent treatment records obtained from that facility are from November 2010.  As such, the RO should request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding or updated private treatment records.  

Similarly, the most recent VA treatment records associated with the claims file are dated in July 2015.  On remand, the RO should obtain and associate with the record all VA treatment records dated from July 2015 to present.

With respect to the Veteran's claim of entitlement to service connection for hypertension, the Veteran has explicitly asserted that his current hypertension was caused or aggravated by his service-connected PTSD.  However, the RO did not explore secondary service connection as a theory of entitlement, and did not provide the Veteran with a VA examination or obtain a VA opinion with respect to this issue.  As such, the Board finds that the Veteran should be provided with a VA examination to determine the likelihood that his hypertension was caused or aggravated by his service-connected PTSD.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

With respect to the claims for higher initial evaluations, the Veteran was last provided with an examination to assess the severity of his service-connected PTSD in April 2012, and examinations to assess the severity of his prostate cancer residuals and erectile dysfunction in May 2012, approximately four years ago.  In light of the significant changes in the Veteran's health since 2012, to include the CVA suffered by the Veteran in March 2015, the Board concludes that the Veteran should be provided with new VA examinations to determine the current nature, manifestations, and severity of his service-connected PTSD, residuals of prostate cancer, and erectile dysfunction.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records dated from July 2015 to the present.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any outstanding or updated private treatment records, to include his private primary care provider.  If any private records are identified, the RO must make 2 attempts to obtain the records, unless the first attempt demonstrates that further attempts would be futile.  If records are identified, but not obtained, the RO must inform the Veteran (1) of the records that were not obtained, (2) the steps taken to obtain them, and (3) that the claim will be rating based on the evidence available, and (4) if the records are later submitted, the claim may be readjudicated.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and etiology of his hypertension.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records, and private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms and their onset, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension began in service, was caused by service, or is otherwise related to service.  

Additionally, if the examiner does not find that hypertension is directly related to service, then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hypertension was caused or aggravated by the Veteran's other service-connected disabilities, to include PTSD.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  
A complete rationale should be provided for any opinion or conclusion expressed.

4.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner is requested to address the impact of the Veteran's PTSD has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's PTSD has on his ability to perform physical and sedentary tasks.

A complete rationale should be given for any opinion provided.

5.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected residuals of prostate cancer and erectile dysfunction.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's residuals of prostate cancer under the rating criteria, including voiding dysfunction, renal dysfunction, and any associated surgical scars.  The examiner should also indicate whether there has been any local reoccurrence or metastasis.

It should be noted that the Veteran is separately service-connected for erectile dysfunction associated with prostate cancer.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issues on appeal.  If any claim remains denied, then the Veteran and his attorney should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


